FILED
                             NOT FOR PUBLICATION                             OCT 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KEITH DUANE ARLINE, Jr.,                         No. 11-18050

               Plaintiff - Appellant,            D.C. No. 1:07-cv-01097-LJO-
                                                 GBC
  v.

KEN CLARK,                                       MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Keith Duane Arline, Jr., a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

defendant violated his Eighth Amendment rights in connection with the denial of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
outdoor exercise. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the grant of summary judgment, Jones v. Bianas, 393 F.3d 918, 926 (9th Cir.

2004), and for an abuse of discretion the district court’s evidentiary rulings, United

States v. W.R. Grace, 504 F.3d 745, 759 (9th Cir. 2007). We affirm.

      The district court properly granted summary judgment on Arline’s Eighth

Amendment claim because Arline failed to raise a genuine dispute of material fact

as to whether defendant acted with deliberate indifference when he imposed a

modified program, in response to a security breach, that temporarily restricted

inmates’ access to outdoor exercise. See Hayward v. Procunier, 629 F.2d 599, 603

(9th Cir. 1980) (temporary deprivation of outdoor exercise in response to genuine

emergency did not violate Eighth Amendment); see also Norwood v. Vance, 591

F.3d 1062, 1068-70 (9th Cir. 2010) (prison officials entitled to qualified immunity

on denial of outdoor exercise claim because a reasonable officer could have

believed that restricting outdoor exercise during prison security lockdown was

constitutional).

      The district court did not abuse its discretion in refusing to consider those

statements in Arline’s declaration that were not within his personal knowledge.

See Fed. R. Civ. P. 56(c) (“An affidavit or declaration used to support or oppose a




                                           2                                    11-18050
motion must be made on personal knowledge . . . and show that the affiant or

declarant is competent to testify on the matters stated.”).

      AFFIRMED.




                                           3                                   11-18050